Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over EP (3335829 A1).
With respect to claims 1-7, EP (‘829 A1) discloses a joining structure joined by a solder paste comprising by mass of the paste 65-95% of a solder alloy powder comprising Sn and Ag and 5-35% of a flux comprising by mass of the flux 1-25% of levulinic acid meeting the keto acid as claimed and 0.1-3.0% of triethanolamine meeting the hydroxy group-containing compound containing a nitrogen atom as claimed (abstract, paragraphs [0001], [0032]-[0044], [0066] and [0073]). EP (‘829 A1) does not 3 as claimed), 1.6% levulinic acid (i.e. the W1 as claimed) and 0.6% triethanolamine (i.e. the W2 as claimed) disclosed by EP (‘829 A1) would satisfy all of the Expressions (1), (2) and (3) as claimed. The claimed and EP (‘829 A1)’s melting points of the levulinic acid and triethanolamine; and the numbers of hydroxy and carboxyl groups would be the same because the levulinic acid and triethanolamine disclosed by EP (‘829 A1) are identical to the claimed keto acid and the hydroxy group-containing compound respectively and should have the same structure and properties. EP (‘829 A1) does not specify the feature as claimed in claim 5. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and EP (‘829 A1)’s solder pastes are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima 
Conclusions
2.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/22/2022